 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 1 of 8 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

 SHANON MURILLO and JUAN
 MENDOZA,

        Plaintiffs,

 v.                                             Case No.:

 CAPE CORAL ROOFING AND SHEET
 METAL, INC., a Florida Profit
 Corporation, and ALEXANDER GOMEZ,
 individually,

        Defendants.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, SHANON MURILLO (“Murillo”) and JUAN MENDOZA (“Mendoza”)

(collectively “Plaintiffs”), file this Complaint against Defendants, CAPE CORAL ROOFING

AND SHEET METAL, INC. (“CCRSM”); and ALEXANDER GOMEZ (“Gomez”), Individually

(collectively, “Defendants”), and state as follows:

                                       INTRODUCTION

       1.      The FLSA is designed to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general

well-being of workers.” 29 U.S.C. § 202(a).

       2.      To achieve its purposes, the FLSA requires three things. First, the FLSA requires

payment of minimum wages. 29 U.S.C. § 206(a). Second, the FLSA requires overtime pay for a

covered employer whose employees work in excess of forty (40) hours per workweek. 29 U.S.C.

§ 207(a). And third, the FLSA establishes minimum recordkeeping requirements for covered

employers. 29 U.S.C. § 211(a); 29 U.S.C. § 516.2(a)(7).
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 2 of 8 PageID 2



       3.      Throughout the duration of their employment with Defendants, Defendants failed

to compensate Plaintiffs, Defendants’ non-exempt employees, proper overtime wages and

minimum wages in violation of the FLSA.

       4.      Defendants’ violations stem in part from Defendants’ payment structure whereby

Defendants agreed to pay Plaintiffs a flat rate per day, but failed to Plaintiffs any wages whatsoever

for a period of time.

       5.      Throughout the duration of their employment, and although Plaintiffs worked

excessive hours over forty (40) each week, Defendants deprived Plaintiffs of proper overtime

compensation for their hours worked over forty (40) hours each week, and compensated Plaintiffs

sub-minimum wages in most, if not all, work weeks.

                                         JURISDICTION

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter referred to as the “FLSA”)

to recover unpaid minimum wages, overtime compensation, an additional and equal amount as

liquidated damages, and reasonable attorney’s fees and costs.

       7.      The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

§ 1331, as Plaintiff’s claims arise under 29 U.S.C. § 216(b).

       8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 since all,

and/or a substantial part, of the events giving rise to Plaintiffs’ claims occurred in Lee County,

Florida, located within the Middle District of Florida.

                                             PARTIES

       9.      At all times material hereto, Plaintiffs were a residents of Lee County, Florida.




                                                  2
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 3 of 8 PageID 3



       10.     At all times material hereto, Defendant, CCRSM, was a Florida Profit Corporation

engaged in business in Florida, with a principal place of business in Lee County, Florida.

       11.     Upon information and belief, at all times material hereto, Defendant, Gomez was an

individual resident of the State of Florida.

       12.     At all times material hereto, Defendant, Gomez, was an “employer” as defined by

29 U.S.C. § 201, et seq.

       13.     At all times material hereto, Defendant, Gomez, was the CEO of CCRSM and

owned and operated CCRSM.

       14.     At all times material hereto, Defendant, Gomez, regularly hired and fired

employees of CCRSM.

       15.     At all times material hereto, Defendant, Gomez, regularly determined the work

schedules for the employees of CCRSM.

       16.     At all times material hereto, Defendant, Gomez, controlled the finances and

operations of CCRSM.

       17.     At all times material hereto, Plaintiffs were “employees” of Defendants within the

meaning of the FLSA.

       18.     At all times material hereto, Defendants were, and continue to be “employers”

within the meaning of the FLSA.

       19.     At all times material hereto, Defendants were, and continue to be, an “enterprise

engaged in commerce” within the meaning of the FLSA.

       20.     Based upon information and belief, the annual gross revenue of Defendants was in

excess of $500,000.00 per annum during the relevant time periods.




                                                3
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 4 of 8 PageID 4



       21.     At all times material hereto, Defendants had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce including, inter alia, computers, telephones, trucks, other office equipment, and tools,

which were used directly in furtherance of Defendants’ commercial activity of operating a roofing

and sheet metal company.

       22.     At all times material hereto, Plaintiffs were “engaged in commerce” and subject to

individual coverage of the FLSA by virtue of the fact that Plaintiffs regularly handled items that

had been moved in interstate commerce, including but not limited to, roofing materials.

       23.     At all times material hereto, the work performed by the Plaintiffs was directly

essential to the business performed by Defendants.

                                       STATEMENT OF FACTS

       24.     Defendants operate a company that provides roof installation and roof replacement.

       25.     Plaintiff Murillo worked for Defendants from approximately June 2018 through

November 2018 as a roofer.

       26.     Plaintiff Mendoza worked for Defendants from approximately February 2010

through December 2018 as a roofer.

       27.     Plaintiffs’ duties included, inter alia, installing material on roofs, picking up and

delivering materials needed for roof installation, and welding.

       28.     Plaintiffs maintained the same duties throughout the duration of their employment.

       29.     In most, if not all work weeks, Plaintiffs worked for Defendants in excess of forty

(40) hours.

       30.     Defendants failed to compensate Plaintiff at a rate of one and one-half times

Plaintiff’s regular rate of pay for all of the hours that they worked in excess of forty (40) hours in


                                                  4
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 5 of 8 PageID 5



a given work week.

       31.     Instead, Defendants only compensated Plaintiffs at their set flat rates of pay.

       32.     As a result, Plaintiff’s regular rate of pay was often less than the applicable minimum

wage due to the excessive hours that he worked and the sub-standard wages paid.

       33.     Moreover, for a period spanning from approximately September 2018 through

November 2018, Defendants failed to pay Plaintiffs any wages whatsoever resulting in further

unpaid overtime wages and sub-standard wages paid.

       34.     Plaintiffs should have been, and should be, compensated at a rate of one and

one-half times their regular rate of pay for those hours that they worked in excess of forty (40)

hours per workweek, as required by the FLSA, but Defendants failed to so compensate Plaintiffs.

       35.     Additionally, Defendants should have supplemented Plaintiffs’ wages in those

work weeks where their regular rate of pay did not exceed the applicable minimum wage, but

Defendants failed to so compensate Plaintiffs.

       36.     Upon information and belief, Defendants have failed to maintain proper records as

mandated by the FLSA.

       37.     Defendants have violated Title 29 U.S.C. §206 and 29 U.S.C. §207 in that:

               a.     Plaintiffs worked in excess of forty (40) hours per week during their period

                      of employment with Defendants;

               b.     No payments, or provisions for payment, have been made by Defendants to

                      properly compensate Plaintiffs at the statutory rate of one and one-half

                      times Plaintiffs’ regular rate for those hours that they worked in excess of

                      forty (40) hours per work week as provided by the FLSA;

               c.     Defendants failed to pay Plaintiffs at least minimum wage in one or more


                                                 5
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 6 of 8 PageID 6



                       work weeks in violation of the FLSA;

                d.     Defendants have failed to maintain proper time records as mandated by the

                       FLSA; and

                e.     Defendants’ failure and/or refusal to properly compensate Plaintiffs at the

                       rates and amounts required by the FLSA were willful.

                                            COUNT I
                                    VIOLATION OF 29 U.S.C. §207
                                    OVERTIME COMPENSATION

          38.   Plaintiffs reallege and reincorporates paragraphs 1 through 37 as if fully set forth

herein.

          39.   Plaintiffs worked in excess of forty (40) hours per week.

          40.   Plaintiffs were not properly compensated at the statutory rate of one and one-half

times their regular rate of pay for the hours they worked in excess of forty (40) hours each

workweek.

          41.   Plaintiffs are entitled to be paid at the statutory rate of one and one-half times

Plaintiffs’ regular rates of pay for those hours worked in excess of forty (40) hours each work

week.

          42.   At all times material hereto, Defendants failed, and continue to fail, to maintain

proper time records as mandated by the FLSA.

          43.   Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiffs at the statutory rate of

one and one-half times their regular rate of pay for the hours worked in excess of forty (40) hours

per weeks when Defendants knew, or should have known, such was, and is due.

          44.   Defendants have failed to properly disclose or apprise Plaintiffs of Plaintiffs’ rights


                                                  6
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 7 of 8 PageID 7



under the FLSA.

          45.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiffs suffered

and continue to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

          46.   Plaintiffs are entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

                                            COUNT II
                                    VIOLATION OF 29 U.S.C. § 206
                                        MINIMUM WAGE

          47.   Plaintiffs re-alleges and reincorporates paragraphs 1 through 37 as if fully set forth

herein.

          48.   Plaintiffs are entitled to be paid minimum wage for all weeks worked during their

employment with Defendants as roofers.

          49.   Defendants failed to pay Plaintiffs minimum wage in one or more work weeks.

          50.   Defendants had specific knowledge that it was paying sub-minimum wages to

Plaintiffs, but still failed to pay Plaintiffs at least the applicable minimum wage.

          51.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiffs suffered

and continue to suffer damages and lost compensation for unpaid minimum wages, plus liquidated

damages.

          52.   Plaintiffs are entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

                                    REQUEST FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor

against the Defendants:


                                                  7
 Case 2:19-cv-00674-SPC-MRM Document 1 Filed 09/12/19 Page 8 of 8 PageID 8



          a. An Order granting judgment in favor of Plaintiffs and against Defendants and

             awarding Plaintiffs the full amount of damages and liquidated damages available by

             law;

          b. Overtime compensation for all hours worked over forty in a work week at the

             applicable time and one-half rate;

          c. All unpaid minimum wages at the Florida mandated minimum wage rate;

          d. An equal amount of all owed wages as liquidated damages as allowed under the

             FLSA;

          e. Awarding Plaintiffs pre-judgment and/or post-judgment interest;

          f. Reasonable attorney’s fees, costs and expenses of this action as provided by statute;

             and

          g. Such other relief to which Plaintiffs may be entitled, at law or in equity.

                                DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury.

Dated: September 12, 2019.

                                             /s/ Chanelle J. Ventura
                                             Chanelle J. Ventura
                                             Florida Bar No. 1002876
                                             Morgan & Morgan, P.A.
                                             600 N. Pine Island Road, Suite 400
                                             Plantation, FL 33324
                                             T: (954) 318-0268 F: (954) 327-3039
                                             Email: cventura@forthepeople.com

                                             Attorney for Plaintiff




                                                 8
